Citation Nr: 1224473	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-12 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of a right clavicular fracture (dominant hand).   

2.  Entitlement to an initial compensable disability rating for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder with history of clavicular fracture (non-dominant).  

3.  Entitlement to an effective date earlier than March 3, 2008 for a 30 percent rating for residuals of a right clavicular fracture (dominant hand).  

4.  Entitlement to an effective date earlier than March 3, 2008 for a 20 percent rating for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder, with history of clavicular fracture (non-dominant).  

5.  Entitlement to an initial disability rating in excess of 30 percent for residuals of a right clavicular fracture (dominant hand).   

6.  Entitlement to an initial disability rating in excess of 20 percent for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder, with history of clavicular fracture (non-dominant).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  That decision granted service connection for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder (non-dominant), and assigned a noncompensable evaluation.  The February 2006 decision also denied service connection for left and right clavicular fractures.  The Veteran has since relocated to the jurisdiction of the Denver, Colorado VARO.  In August 2007, that office granted service connection for residuals of a right clavicular fracture and assigned a noncompensable evaluation.  The August 2007 RO decision also granted service connection for residuals of a left clavicular fracture and evaluated it together with the service-connected left shoulder disability, continuing the noncompensable rating.  A March 2009 decision by a Decision Review Officer at the Denver VARO increased the evaluations to 20 percent for the left arm and 30 percent for the right arm, effective March 3, 2008.

Although the RO did not develop the issues of entitlement to earlier effective dates for increased initial ratings, in light of the Veteran's contentions and the grants of benefits herein, the Board concludes that he is not prejudiced by the actions taken herein.

The issues of entitlement to an initial disability rating in excess of 30 percent for residuals of a right clavicular fracture (dominant hand) and entitlement to an initial disability rating in excess of 20 percent for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder, with history of clavicular fracture (non-dominant) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Prior to October 3, 2007, the Veteran's service-connected the residuals of a right clavicular fracture (dominant hand) were manifested by complaints of pain, without arthritis or limitation of motion.  

2.  As of July 1, 2005, there was X-ray evidence of degenerative arthritis in two major joints, the left shoulder and right knee.  

3.  As of October 3, 2007, and no earlier, it was ascertainable that the residuals of a right clavicular fracture (dominant hand) approximated a limitation of motion to 45 degrees, and no more, from the Veteran's side.  

4.  As of October 3, 2007, and no earlier, it was ascertainable that the service-connected left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder, with history of clavicular fracture (non-dominant) approximated a limitation of motion to 45 degrees, and no more, from the Veteran's side.  


CONCLUSIONS OF LAW

1.  Prior to October 3, 2007, the Veteran's service-connected the residuals of a right clavicular fracture (dominant hand) did not meet the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.31, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2011).  

2.  The criteria for a 10 percent rating for degenerative arthritis of two major joints, the left shoulder and right knee, were met as of July 1, 2005, until October 2, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5003 (2011).  

3.  As of October 3, 2007, the Veteran's service-connected residuals of a right clavicular fracture (dominant hand) met the criteria for a 30 percent rating and no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2011).  

4.  As of October 3, 2007, and no earlier, the Veteran's service-connected left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder, with history of clavicular fracture (non-dominant) met the criteria for a 20 percent rating and no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluations and effective dates assigned following the grants of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Moreover, the record demonstrates that the Veteran had actual knowledge of his right to appeal ratings and effective dates, because he did so.  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  He was scheduled for a hearing, but did not appear.  A postponement was not requested or granted.  The Veteran has not provided any reason for his failure to appear nor has he asked that the hearing be rescheduled.  Under these circumstances, his request for a hearing is deemed to have been withdrawn.  38 C.F.R. § 20.705(d) (2011).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  "Functional loss" may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Ratings based on X-ray findings, will not be combined with ratings based on limitation of motion.  In the absence of limitation of motion, a 10 percent rating can be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating can be assigned where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Limitation of arm motion to 25 degrees from the side will be rated as 40 percent disabling for the major arm and as 30 percent disabling for the minor arm.  Limitation of arm motion to midway between side and shoulder level (45 degrees) will be rated as 30 percent disabling for the major arm and 20 percent disabling for the minor arm.  Limitation of arm motion to shoulder level will be rated as 20 percent disabling for either arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  See also 38 C.F.R. § 4.71, Plate I.  A noncompensable rating will be assigned where these criteria are not met.  38 C.F.R. § 4.31 (2011).  

Impairment of the clavicle or scapula with dislocation will be rated as 20 percent disabling.  A nonunion with loose movement will be rated as 20 percent disabling and as 10 percent disabling without loose movement.  A malunion will be rated as 10 percent disabling.  The ratings are for both major and minor sides.  Alternatively, the disability can be rated on impairment of function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).  

Discussion

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back to the date that the Veteran completed his active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(o) (2011).  

In Fenderson v. West, 12 Vet. App. 119 (1999) the Court acknowledged that the extent of a disability may change during the rating process.  Therefore, the Court found that it was appropriate to assigned "staged ratings" for the different stages of the disability during the rating period.  In this case, the RO assigned such staged ratings finding that the evidence initially warranted noncompensable ratings but later evidence showed a change warranting 20 and 30 percent ratings.  

The Veteran contends that his service-connected shoulder disabilities have remained the same since service, so that the compensable ratings warrant earlier effective dates from the time he left service.  He further contends that the conditions are so disabling as to warrant higher ratings.  

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Board specifically finds that any evidence not discussed does not support the claims.  

The report of the April 2005 examination for separation from service notes a palpable deformity of the right proximal clavicle.  The examiner specified that there was a full range of motion.  Other pertinent findings were normal.  

The report of the October 2005 VA examination shows that the Veteran reported a left shoulder injury during service, in 1998.  He stated that he had intermittent left supraclavicular pain, but no pain in the left shoulder per se.  He was able to lie on the shoulder without difficulty and could lift overhead without difficulty.  The Veteran also reported bilateral clavicle fractures were incurred in the 1998 accident.  He said he continued to have some discomfort and pain on a daily basis.  He was unable to lie on his right shoulder because of pain.  

The examiner found that the bilateral clavicles were not tender to palpation.  There was no atrophy.  The shoulders abducted from 0 to 180 degrees and forward flexed from 0 to 180 degrees.  Internal and external rotation went from 0 to 90 degrees.  The Veteran could do the motions repetitively with a two pound weight.  The examiner commented that per DeLuca, there was no pain, fatigue, weakness, or incoordination on repeat testing of the shoulders.  

X-rays revealed the left shoulder had a small bone island; no fracture or dislocation was seen.  The right shoulder X-rays did not disclose any degenerative changes; although there appeared to be the residuals of a previous fracture of the right clavicle.  The right clavicle had mild thickening of the distal third, which was reported to possibly be secondary to a previous injury.  The left clavicle X-rays again showed the small bone island overlying the left humeral head.  There was no evidence of fracture or dislocation.  The clavicle was intact.  The impression was mild degenerative change of the acromioclavicular joint but no evidence of clavicular fracture.  

The pertinent diagnoses for the October 2005 VA examination were left biceps tendinitis with left shoulder overuse syndrome, resolved, with no evidence of chronic residual sequelae, mild shoulder degenerative joint disease on X-rays; and, bilateral clavicular fracture with insufficient evidence to award a diagnosis of these fractures on X-rays or any residual thereof.  

In the absence of any evidence of limitation of motion, neither shoulder met any applicable criteria for a compensable rating at the time of the October 2005 VA examination.  Thus, a compensable rating for the right shoulder must be denied.  

However, in the absence of limitation of motion, a 10 percent rating can be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  In this case, there was X-ray evidence of arthritis in the right knee as well as the left shoulder.  The VA examiner diagnosed right chondromalacia patella, mild degenerative joint disease on X-ray.  In February 2006, the RO granted service connection for right knee chondromalacia patella with degenerative joint disease assigning a noncompensable rating.  As noted above, the February 2006 RO decision also granted service connection for degenerative joint disease in the left shoulder with a noncompensable evaluation.  Because there is no doubt that the Veteran had service-connected degenerative joint disease in two major joints, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 5003 were met.  Because of the proximity of the 2006 VA examination findings to service, the 10 percent rating will be effective the day after the Veteran completed his active service.  

The Board does not find any basis for additional or higher ratings at that time.  There is no evidence of occasional incapacitating exacerbations required for a higher, 20 percent rating under Diagnostic Code 5003.  Despite testing in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, as set forth in DeLuca, there is no evidence that there was a limitation of motion in either shoulder at that time.  

The earliest evidence of limitation of motion was recorded in a VA primary care physician's note dated October 3, 2007.  The Veteran complained of bilateral shoulder pain.  On examination, both shoulders had decreased forward flexion and abduction.  Internal rotation was less than half of normal.  All motions were limited by significant pain.  The assessment was bilateral shoulder degenerative joint disease, status post clavicular fractures with impingement signs on MRI (magnetic resonance imaging).  

A VA physical therapy note, dated February 29, 2008, shows the Veteran reported that he had shoulder problems dating back to service.  He had been doing exercises, but they were not helpful.  Objectively, left shoulder motion was 45 degrees abduction, 35 degrees external rotation, and 80 degrees forward flexion.  Right shoulder abduction was 65 degrees, external rotation was 40 degrees, and forward flexion was 80 degrees.  Strength was hard to test but was in the 4-/5 range, limited more by pain than anything else.  It was noted that recent bilateral MRI's showed moderate supraspinatus tendinosis on the right and moderate to severe tendinosis on the left.  The assessment was bilateral moderate to severe supraspinatus tendinosis with a subacromial bursitis on the right.  The note was signed on March 3, 2008.  

Based on these findings, in March 2009, the RO assigned a 20 percent rating for the left shoulder and a 30 percent rating for the right shoulder.  The Board agrees with the evaluations assigned.  A restriction to 45 degrees abduction on the left meets the criteria for a 20 percent rating for the minor arm.  The restriction to 65 degrees on right shoulder abduction is closer to the 45 degree point than to shoulder level, so that approximates a restriction to 45 degrees for the major arm, which warrants a rating of 30 percent.  Neither right nor left limitation of motion approximate the restriction to 25 degrees required for the next higher evaluation.  See Diagnostic Code 5201, above.  

While the Board agrees with the ratings, the effective date is problematic.  Initially, the Board notes that the RO assigned as the effective date March 3, 2008, when the note was signed by the clinician.  The limitations of motion were actually ascertained on the date that the Veteran was examined, February 29, 2008.  

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increased in disability has occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011).  In this case, there is an open claim based on the Veteran's claim filed within a year of service, so it is possible to go back as far as the day after his last day of service.  The critical question to be ascertained from the facts of the case is when is it ascertainable that an increase occurred.  As a lay witness, the Veteran is competent to report what he experiences.  38 C.F.R. § 3.159.  In this case, he asserts that his shoulders have been bothering him at the same level since service and he is competent to make that report.  However, it is not supported by the record.  Findings on separation examination were minimal and there was no limitation of motion on the October 2005 VA examination.  Thus, his claim that his shoulders have had the same level of disability since service is not credible because it is out-weighed by the evidence provided by trained medical examiners during service in April 2005 and for VA in October 2005.  

The preponderance of evidence on the question of increased disability comes from the VA medical records.  The Veteran reports that he has had no other treatment.  The earliest evidence of limitation of motion was recorded in a VA primary care physician's note dated in October 3, 2007.  The Veteran complained of bilateral shoulder pain.  On examination, both shoulders had decreased forward flexion and abduction.  Internal rotation was less than half of normal.  All motions were limited by significant pain.  Although, these findings do not provide the measurements necessary to properly rate the disability, they do provide a picture of significant disability that is consistent with the limitations found in February 2008.  Moreover, it would be improper to penalize the Veteran because the VA clinician did not record the measurements.  Thus, in weighing the evidence and trying to figure out when the increase in disability occurred, it appears that the 20 and 30 percent disabilities were first ascertainable on October 3, 2007.  

In accordance with Fenderson, the Board has reviewed the record and finds nothing that approximates a restriction of motion to 25 degrees or less for the period prior to October 3, 2007.  Thus, at no time during this period is a further staged rating warranted. 

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the right and left shoulder disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that either of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The Veteran has reported that he lost his job as a printer because of his disability.  Undoubtedly, some types of work will be impacted by various disabilities more than others.  However, law requires that compensation be based on average impairment, not the veteran's chosen line of work.  38 U.S.C.A. § 1155 (West 2002).  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In January 2009, however, the Veteran reported at a VA examination for rating purposes that he was able to function in his usual occupation as a contractor.  The evidence pertaining to the increased rating claims in this case shows that the service-connected disabilities do not raise a TDIU claim.  


ORDER

An initial compensable rating for the service-connected residuals of a right clavicle fracture (dominant hand) prior to October 3, 2007, is denied.  

A 10 percent rating for degenerative arthritis of two major joints, the left shoulder and right knee, is granted from July 1, 2005, to October 2, 2007, subject to the law and regulations governing the payment of monetary awards.  

An effective date of October 3, 2007, and no earlier, for a 30 percent rating for residuals of a right clavicular fracture (dominant hand) is granted, subject to the law and regulations governing the payment of monetary awards

An effective date of October 3, 2007, and no earlier, for a 20 percent rating for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder with history of clavicular fracture (non-dominant) is granted, subject to the law and regulations governing the payment of monetary awards.  


REMAND

An April 2008 orthopedic clinic note shows the Veteran complained of severe pain in both shoulders and was unable to do abduction, external rotation, or butterfly motions, bilaterally.  With encouragement and active assisted motion, he was able to achieve 90 degrees of abduction and external rotation.  There was no redness, heat or effusion.  He was nontender over the sternoclavicular and acromioclavicular joints and the course of the clavicles, bilaterally.  The orthopedic surgeon reviewed the X-rays and was unable to see any prior fracture of the clavicles as evidenced by deformity, healing fracture, or cancellous bone.  He advised the Veteran that if the fractures were undisplaced, he would not be able to identify a previous stress fracture.  It appears that the range of motion testing here was done despite pain and did not consider the effects of pain or other factors that limit function as enumerated in 38 C.F.R. §§ 4.40 and 4.45.  Thus, this examination is not adequate for rating purposes.  

The earlier effective dates assigned herein were based on a physical therapy examination in February 2008.  The Veteran's last VA examination for compensation purposes was in October 2005.  Under these circumstances, a current examination is desirable to determine the current extent of the disability.  

Accordingly, the issues of entitlement to a disability rating in excess of 30 percent for residuals of a right clavicular fracture (dominant hand); and, entitlement to a disability rating in excess of 20 percent for left biceps tendonitis with left shoulder overuse syndrome and degenerative joint disease, left shoulder, with history of clavicular fracture (non-dominant) are REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  The Agency of Original Jurisdiction (AOJ) should schedule the Veteran for a VA Joints examination of his right and left shoulders.  The claims folder should be made available to the examiner for review.  Any tests of studies the examiner feels are indicated should be done.  

a.  The examiner should report the ranges of right and left shoulder motion.  The point in the range of motion that any pain appears should be reported.   

b.  The examiner should state whether there is less movement than normal, more movement than normal, weakened movement, lack of endurance (excess fatigability), or incoordination.  If these factors are not present, the examiners should so state.  If these factors are present, the examiners should describe them and attempt to quantify them as to additional degrees of motion lost.  If the examiners are unable to quantify these factors as additional degrees of motion lost, they should explain why.  It is not adequate to say that the examiner cannot comply without resort to speculation.  

c.  The examiner should attempt to portray any flare-ups in terms of the degree of additional range-of-motion lost.  If the examiner is unable to portray the flare-ups as additional degrees of motion lost, he should explain why.  Again, it is not adequate to say that the examiner cannot comply without resort to speculation.  

3.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


